IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1776
                                Filed March 11, 2015


IN THE INTEREST OF C.D.,
Minor Child,

A.D., Mother,
Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Buchanan County, Alan D. Allbee,

Associate Juvenile Judge.



         The mother appeals the juvenile court’s termination of her parental rights

to her son, C.D. AFFIRMED.



         A.J. Flickinger of Graig, Wilson & Flickinger, Independence, for appellant

mother.

         Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Shawn M. Harden, County Attorney, and Michael S.A. Hudson,

Assistant County Attorney, for appellee State.

         James Peters, Independence, attorney and guardian ad litem for minor

child.



         Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                            2


VOGEL, P.J.

       The mother appeals the juvenile court’s termination of her parental rights

to her son, C.D. She asserts the State failed to prove grounds to terminate her

rights under Iowa Code section 232.116(1)(e), (f), and (l) (2013). We conclude

that due to the mother’s incarceration and unresolved substance abuse issues

C.D. cannot be returned to her care within the meaning of paragraph (f).

Consequently, we affirm the termination of the mother’s parental rights.

       C.D., born March 2010, was in the care of the mother for the first two

years of his life. On July 28, 2012, C.D. was removed from the mother’s home

because of her use of methamphetamine while parenting. He was adjudicated a

child in need of assistance (CINA) on October 1, 2012. Upon removal, C.D. was

initially placed with other family members, and then placed with his father on

November 14, 2012, where he remained throughout the pendency of these

proceedings. Initially, the father did not know C.D. was his son, and another man

was listed on C.D.’s birth certificate as the biological father;1 however, once the

paternity test verified that C.D. was the father’s son, the father expressed interest

in retaining custody of C.D. At the time of C.D.’s removal, the father was living

with the mother, but once it was established C.D. was not safe while in the care

of the mother, the father moved out of the mother’s residence. The father was




1
   In a dispositional order dated December 17, 2012, the juvenile court noted the father
listed on C.D.’s birth certificate was not the biological father, and paternity testing had
revealed the father (with whom C.D. is currently living) to be C.D.’s biological parent.
                                            3


granted sole custody through a permanency order dated July 8, 2013, 2 and C.D.

was never returned to the mother’s care.

       At the termination hearing, the DHS worker testified that following C.D.’s

removal the mother was granted supervised visits. After making some progress

with regard to mental health treatment, the visits were moved to monitored from

the end of 2012 until the beginning of 2013.           However, because the mother

would abscond with C.D. without informing DHS workers where they were, the

visits again became supervised. The mother last had contact with C.D. in June

2013. She requested that C.D. be brought to the prison but this never occurred.

She has also written letters to C.D.

       The mother was incarcerated in August 2013 following a conviction for

conspiracy to manufacture methamphetamine, and in February 2014, she was

sentenced to a term of twenty-five years imprisonment. The earliest date she will

be eligible for parole is November 24, 2017. The conviction stems in part from

the fact the mother had a methamphetamine lab at her home. The mother also

has a conviction for manufacturing methamphetamine from 2004, and a

conviction for criminal mischief in the second degree, which was imposed after

she damaged the car of C.D.’s father in July 2013. She was also arrested for

forgery by credit card, burglary, and identity theft in November 2013, after which

her probation was revoked.

       According to prison counselors, the mother confessed to using

methamphetamine daily from late 2012 until January 2013. She has not sought

2
  In this order the juvenile court granted the father’s motion for concurrent jurisdiction
regarding custody of C.D., and further noted: “There exists no district court custody order
concerning [C.D.] and his father wishes to seek such an order.”
                                           4


treatment for her addiction during the pendency of these proceedings. 3 She is

currently on the waiting list for the prison’s inpatient substance abuse treatment

program. She last attended a narcotics anonymous meeting in 2004, and though

the Iowa Department of Human Services offered her services so she could

address her problem, she failed to take advantage of these programs prior to her

arrest.

          The State filed a petition to terminate the mother’s parental rights on July

11, 2014, and the father and the guardian ad litem joined the petition.              A

contested hearing was held on October 6, 2014, in which the mother testified by

phone. The juvenile court issued an order on October 10, 2014, terminating the

mother’s parental rights pursuant to Iowa Code section 232.116(1)(e), (f), and (l).

The mother appeals.

          We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need to find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

          To terminate the mother’s parental rights under Iowa Code section

232.116(1)(f), the State was required to prove C.D. is four years of age or older,


3
  While incarcerated in federal prison in 2004, she completed a residential treatment
program and, before C.D.’s birth, completed the Heart of Iowa inpatient substance abuse
treatment program. A substance abuse evaluation was obtained during the pendency of
this proceeding, and the counselor noted the mother was dependent on
methamphetamine and in the pre-contemplation stage of change. Though the report
recommended outpatient treatment, the mother did not attend any programs prior to her
incarceration and was discharged unsuccessfully for failure to attend.
                                           5


has been adjudicated CINA, has been removed from the mother’s care for the

last twelve consecutive months, and there is clear and convincing evidence that

he cannot be returned to the mother’s care, due to the potential of suffering

adjudicatory harm.

       We agree with the juvenile court the State established by clear and

convincing evidence the grounds to terminate the mother’s rights under

paragraph (f). The mother continues to have ongoing substance abuse issues

that have landed her in jail on a number of occasions. The earliest she will be

eligible for release is 2017.     The mother also has no insight into how her

addiction affects C.D., which is demonstrated by the fact she continued to abuse

methamphetamine following C.D.’s removal.4 Moreover, though she contends

she will be able to reestablish a relationship with C.D. following her release from

prison, “[w]e have repeatedly followed the principle that the statutory time line

must be followed and children should not be forced to wait for their parent to

grow up.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998); see also Iowa

Code § 232.116(2).        It is clearly in C.D.’s best interest that he achieve

permanency, and given the mother’s unresolved substance abuse issues, the

record demonstrates C.D. would suffer harm if returned to the mother’s care.

Consequently, we affirm the order of the juvenile court terminating the mother’s

parental rights.

       AFFIRMED.



4
  The mother has an older child who has suffered from the mother’s past incarceration in
federal prison, subsequent release, and her reengagement with the use and
manufacturing of methamphetamine, for which she was again incarcerated.